DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Allowable Subject Matter
Claims 1, 5-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 5-8, 15, 16, 19, and 20, the closest prior art references, Okamoto (US 2010/0284091 A1), Karam et al. (US 2015/0070779 A1), and Choi et al. (WO 2008/082025 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein a region of the second plate, which is disposed on the conductive liquid, comprises: a first region having a first thickness and encompassing an optical axis, light being transmitted toward the third plate through the first region, which is not coupled to the first plate; a second region extending from the first region, an entirety of the second region having a second thickness, and a third region having a third thickness and coupled to the first plate, the second region being disposed between the first region and the third region, wherein the first thickness is larger than the second thickness, and wherein the third thickness is larger than the second thickness, and is equal to or larger than the first thickness.”
In regard to independent claim 10 and dependent claims 11-14, 17, and 18, the closest prior art references, Okamoto (US 2010/0284091 A1), Karam et al. (US 2015/0070779 A1), and Choi et al. (WO 2008/082025 A1), fail to disclose, either singly or in combination, all of the limitations of claim 10, including the combination of limitations, “wherein the second plate comprises: a bonding region bonded to the first plate; a center region formed corresponding to the open region; and a peripheral region spaced apart from the first plate, the peripheral region being located between the bonding region and the center region, wherein a first thickness of the center region is larger than a second thickness of the peripheral region so that a degree of warping of the center region in response to a change in temperature is small, and wherein a third thickness of the bonding region is larger than the second thickness, and is equal to or larger than the first thickness.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871